Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 7, 1974, convicting him of murder, upon a jury verdict, and imposing sentence. Judgment affirmed. The only troublesome issue raised on this appeal is whether defendant’s representation by counsel at the trial was so incompetent as to require a reversal. While it is true that trial counsel failed to pursue what hindsight now indicates might have been lucrative areas of cross-examination on the question of identification, such shortcomings fall far short of a constitutional deprivation of competent counsel. Possibly the greatest weakness in the People’s identification testimony—the intoxication of one of the eyewitnesses—was vigorously and fully explored. Similarly, trial counsel z made competent efforts on cross-examination to imply a possible immoral liaison between the deceased and one of the eyewitnesses. This would give support to a theory that a person other than defendant had a motive. While it was obviously damaging that defendant’s prior record was revealed through his attorney’s cross-examination of a witness for the People, this does not, in itself, establish incompetency of counsel. On the totality of the record on this appeal, it cannot be said that defense counsel’s representation rendered " 'the trial a farce and a mockery of justice’ ” (cf. People v La Bree, 34 NY2d 257, 260). The other arguments raised on this appeal have been considered and found to be without merit. Shapiro, Acting P. J., Titone, Hawkins and O’Connor, JJ., concur.